 IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                   TENNESSEE, EASTERN DIVISION


UNITED STATES OF AMERICA       )
                               )
                               )
vs.                            )    NO. 18-10053-STA
                               )
                               )
DACARLOS WATKINS,              )
                               )
           Defendant.          )

  ORDER GRANTING MOTION TO SET HEARING ON MOTION TO SUPPRESS AND
                         NOTICE OF SETTING

      Upon the Motion To Set Hearing On Motion To Suppress, filed

by the Defendant;

      IT IS HEREBY ORDERED THAT the Defendant’s Motion to

Suppress is set for hearing on the 5th day of February, 2019 @

1:30p.m.

      The intervening period is excludable under 18 U.S.C. §

3161(h)(8)(B)(iv) because the ends of justice is served in

allowing for counsel additional time to prepare outweigh the

need for a speedy trial.

   IT IS SO ORDERED this 28th day of January, 2019.




                             s/S. Thomas Anderson
                             CHIEF U.S. DISTRICT JUDGE
